UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event) reported :December 13, 2007 HYPERDYNAMICS CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of incorporation or organization) 001-32490 87-0400335 (Commission File Number) (IRS Employer Identification No.) One Sugar Creek Center Blvd., #125 Sugar Land, Texas77478 (Address of principal executive offices, including zip code) voice: (713) 353-9400 fax: (713) 353-9421 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 Other Events. We issued a press release dated December 13, 2007 disclosing correspondence we received from the Secretary General of the Office of the President of the Republic of Guinea dated September 18, 2007.Our 2006 PSC contract was reviewed at the direction of the president and it was affirmed to bind us to the Guinean State and reported by the Secretary General to the President that our contract had unquestionable advantages for Guinea. Further correspondence we received from the Secretary General of the Office of the President of the Republic of Guinea dated November 20, 2007 invited us to travel to Guinea to meet with the President to discuss our timetable for oil and gas exploration in Guinea. ITEM 9.01 Exhibits Exhibit Number Description 99.1 Original French language letter dated September 18, 2007. 99.2 English language translation of letter dated September 18, 2007. 99.3 Original French language letter dated November 20, 2007. 99.4 English language translation of letter dated November 20, 2007. 99.5 Press Release dated December 13, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HYPERDYNAMICS CORPORATION Date: December 13, 2007 (signed) By: /s/ Kent Watts Kent Watts, President
